      Case: 1:20-cv-01573 Document #: 1 Filed: 03/03/20 Page 1 of 6 PageID #:1




                         UNITED STATES DISTRICT COURT
                         NORTHERN DISTRICT OF ILLINOIS
                               EASTERN DIVISION


 TIFFANY LAURA,                                     Case No. 1:20-cv-1573

            Plaintiff,                              COMPLAINT AND DEMAND FOR
                                                    JURY TRIAL
       v.
                                                    1. FCRA, 15 USC §1681 et seq
 EXPERIAN INFORMATION
 SOLUTIONS, INC.

            Defendant.


                                         COMPLAINT


       Plaintiff Tiffany Laura (“Plaintiff”), through her attorneys, alleges the following

against Defendant Experian Information Solutions, Inc. (“Experian”).

                                       INTRODUCTION

       This is a one-count complaint based on violations of the Fair Credit Reporting Act

(FCRA), 15 U.S.C. §1681e(b), which requires credit reporting agencies to assure

maximum possible accuracy of the information they report.

                               JURISDICTION AND VENUE

1. The District Court has federal question jurisdiction over these claims pursuant to 28

    U.S.C. § 1331; 15 U.S.C. § 1681.

2. Venue in this District is proper pursuant to 28 U.S.C. 1391(b)(2) in that a substantial

    part of the events or omissions giving rise to the claim occurred in this district
                                                          Tiffany Laura v. Experian Information
                                            -1/6-                                 Solutions, Inc.
                                                                                      Complaint
      Case: 1:20-cv-01573 Document #: 1 Filed: 03/03/20 Page 2 of 6 PageID #:2




3. Defendant transact business here; as such, personal jurisdiction is established.

                                            PARTIES

4. Plaintiff Tiffany Laura is a natural person residing in the city of Chicago in Cook

    County, Illinois.

5. Plaintiff is a (“consumer”) as defined by the FCRA, 15 U.S.C. §1681a(c).

6. Defendant Experian is a credit reporting agency, as defined in 15 U.S.C. §

    1681a(f)). On information and belief, Experian is regularly engaged in the

    business of assembling, evaluating, and disbursing information concerning

    consumers for the purpose of furnishing consumer reports, as defined in 15 USC

    1681a(d), to third parties. Experian’s principal place of business is located at 475

    Anton Boulevard, Costa Mesa, California 92626.

7. On information and belief, Experian disburses consumer reports to third parties under

    contract for monetary compensation.

8. At all relevant times, Defendant acted through duly authorized agents, employees,

    officers, members, directors, heirs, successors, assigns, principals, trustees, sureties,

    subrogees, representatives, and insurers.

                                 FACTUAL ALLEGATIONS

9. On or about June 26, 2019, Plaintiff filed for a voluntary bankruptcy under Chapter

    7 of Title 11, the Bankruptcy Code, in the Northern District of Illinois, case number

    19-18162.

10. Plaintiff was discharged of her debts on or about October 8, 2019.

                                                          Tiffany Laura v. Experian Information
                                            -2/6-                                 Solutions, Inc.
                                                                                      Complaint
      Case: 1:20-cv-01573 Document #: 1 Filed: 03/03/20 Page 3 of 6 PageID #:3




11. On or about February 21, 2020, Plaintiff obtained her Experian, Equifax, and Trans

    Union consumer credit reports to make sure her bankruptcy reporting was accurate.

12. Plaintiff discovered that Experian was reporting her Midwest Receivable

    (“Midwest”) account opened in September 2019, as having a collection balance of

    $370 as of February 10, 2020.

13. Experian should have reported the account as discharged in bankruptcy or similar

    language with zero balance.

14. Experian was also reporting on the February 21, 2020 credit report that Plaintiff’s

    Chapter 7 bankruptcy was discharged in October 2019.

15. On Plaintiff's February 21, 2020 credit report, Trans Union and Equifax both properly

    reported the Midwest account as included in the bankruptcy.

16. Defendant knew or had reason to know that their reporting of the account was

    inaccurate because it was reporting Plaintiff’s bankruptcy as discharged and all

    Plaintiff’s other bankruptcy debts as discharged.

17. Defendant does not maintain reasonable procedures to ensure debts that are

    derogatory prior to a consumer’s bankruptcy filing do not continue to report balances

    owing or past due amounts when those debts are almost certainly discharged in

    bankruptcy.

18. As a result of Defendant’s conduct, Plaintiff has sustained actual damages including

    but not limited to, embarrassment, anguish, and emotional and mental pain.

19. Defendant’s reporting is particularly aggravating of Plaintiff’s damages because

    Plaintiff diligently followed her bankruptcy requirements, looking forward to the day
                                                        Tiffany Laura v. Experian Information
                                          -3/6-                                 Solutions, Inc.
                                                                                    Complaint
      Case: 1:20-cv-01573 Document #: 1 Filed: 03/03/20 Page 4 of 6 PageID #:4




    when all her debts would be paid and she could have a fresh start, only to discover

    that Defendant failed to perform their legal obligation to report the account

    accurately.

20. This caused Plaintiff stress and anxiety about her credit reputation and a belief that

    she may still owe the debt.

21. Plaintiff has been denied credit several times and obtained credit at less favorable

    rates due to the reporting by Defendant.

                                           COUNT I

                     Violations of the FCRA, 15 U.S.C. § 1681e(b)

22. Plaintiff incorporates the foregoing paragraphs as though the same were set forth at

    length herein.

23. The FCRA requires that “[w]henever a consumer reporting agency prepares a

    consumer report it shall follow reasonable procedures to assure maximum possible

    accuracy of the information concerning the individual about whom the report

    relates.” 15 U.S.C. § 1681e(b).

24. Defendant reported the accounts, that were included in Plaintiff’s bankruptcy and in

    fact paid off, as though Plaintiff still owed the debts after the discharge.

25. Defendant violated 15 U.S.C. §1681e(b) by failing to establish and/or to follow

    reasonable procedures to assure maximum possible accuracy in the preparation of the

    Plaintiff’s credit reports and credit files it published and maintained concerning the

    Plaintiff.

26. As a result of the above-described violations of § 1681e(b), Plaintiff has sustained
                                                          Tiffany Laura v. Experian Information
                                            -4/6-                                 Solutions, Inc.
                                                                                      Complaint
      Case: 1:20-cv-01573 Document #: 1 Filed: 03/03/20 Page 5 of 6 PageID #:5




    damages including the loss of credit opportunities, denials, and favorable credit

    terms, emotional distress, humiliation, and mental anguish.

27. The violations by the CRAs were willful, rendering the Defendant individually liable

    for punitive damages in an amount to be determined by the Court pursuant to 15

    U.S.C. § 1681n. In the alternative, the CRAs were negligent, which entitles the

    Plaintiff to recovery under 15 U.S.C. §1681o.

28. Plaintiff is entitled to recover actual damages, statutory damages, costs and attorney’s

    fees from each in an amount to be determined by the Court pursuant to 15 U.S.C. §

    1681n and § 1681o.

                                 PRAYER FOR RELIEF

       WHEREFORE, Plaintiff Tiffany Laura respectfully requests judgment be entered

against Defendant for the following:

          A. Declaratory judgment that Defendant violated the FCRA;

          B. Actual damages pursuant to 15 U.S.C. § 1681n(a)(1) or § 1681o(a)(1);

          C. Statutory damages of $1,000.00 pursuant to 15 U.S.C. § 1681n(a)(1);

          D. Punitive damages pursuant to 15 U.S.C. § 1681n(a)(2);

          E. Costs and reasonable attorney’s fees pursuant to 15 U.S.C. §§ 1681n(a)(3)

              and 1681o(a)(2);

          F. Awarding Plaintiff any pre-judgment and post-judgment interest as may be

              allowed under the law; and

          G. Any other relief that this Court deems appropriate.


                                                         Tiffany Laura v. Experian Information
                                            -5/6-                                Solutions, Inc.
                                                                                     Complaint
      Case: 1:20-cv-01573 Document #: 1 Filed: 03/03/20 Page 6 of 6 PageID #:6




                                         JURY DEMAND

       Pursuant to Federal Rule of Civil Procedure 38, Plaintiff hereby demands a trial

by jury of all issues triable by jury.

       Respectfully submitted this 3rd of March 2020


                                            By: s/Syed Hussain
                                            Syed H. Hussain, Esq.
                                            Bar Number: Illinois 6331378
                                            Attorney for Plaintiff Tiffany Laura
                                            Price Law Group, APC
                                            440 N. McClurg Ct. #803
                                            Chicago, IL 60611
                                            Telephone: (954) 225-4934
                                            Email: syed@pricelawgroup.com




                                                          Tiffany Laura v. Experian Information
                                             -6/6-                                Solutions, Inc.
                                                                                      Complaint
